OFFICE    OF THE   ATTORNEY GENERAL          OF TEXAE
                                       AUSTIN


QCMLBC.UA*cr
Armno”?toa.  A&. Prlbblo
        Qoutttig
               rttorno~
        Mill. oouttty
        Oolehualto, Tom@




                                      \ok/rpWbrO On6 dtitibB*     IjtlOlO
                                      Vernoa"   Aaaotste4     Cdl  Sfatutw,
                                     im~ioaer8=, m rind a0 rtatotory
                                     hurb 8a6 cPalntraano*of rorlrm r0r
                                     0   ooml~alonor8Q      oourt oi a bounty.
                  No-oh            aut>otitr    oontsrtod   bt   the   CoGstltn-
        tioa.
Boo. A.M. Prlbblr, ~6.                8

             &tlolor     8680    to       8704, veraon'   A88otatea       airi
St~Wto8,       rol*tiu        to “Publie Yo1~h.r~         60    not   prOtid@
ror th       pUEeha8e    Md    88ithtMMOO         Or 888108 r0         a pub110
rri(yhorby the oommlroionor8'oourt of                     l   louaty.
        ue rooo#tli8othe rO0t that ttlo roaml8rionrn'
oourt ha8 k llod authority to do what aa7 br aaoo88u7
             So O? the dutle8 ltiormd
i8 the exert'p                           upon ltr a PASO
COUNTY ~8. SLAM, 8uprh                Thuetorr,      we   uo not
upon   the    quostlon    or whether or aot the lonuai81pasdv
                                                         onor
oourt mq  purobaro roalor to be urod by 8ha oount7 for
oouatf buslnoem~ But there 18 J&O more impllod lutkorit~
ror th0 oomi~8ionur~   oourt 0r a oounty to purohaso ~6
mintaln soalor for a pub110 weigher than there 18 ox-
prerr authority in thm Oonstitution or the statutor.

        It  18 our opinion that Under the Qonatitution o?
T6ma  and the lrlrting rtatutm relatifq to tbo power8
Of oomal~rlonorr’ oourt sad the 0fri0a 0r publk w6ip;hU
the oomiarlonor8~ oourt of a oountr ha8 no autkorlty to
purOh&30 and maintain eoalor ror a publio i;oighor.
             Truetine    we hew           anarercd your inquiry,        we are
                                                  Your8   *eq     fxulr
                                               ATTOXRXX QIXERAL CF T-EUS




DStob